Case 1:20-cv-00486-XR Document 40-2 Filed 01/25/21 Page 1 of 2




                       Exhibit 2
          Case 1:20-cv-00486-XR Document 40-2 Filed 01/25/21 Page 2 of 2




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C.,                       §
et al.,                                              §
                                                     §
        Plaintiffs and Counter-Defendants,           §
                                                     §
v.                                                   §   CIVIL NO. 1-20-CV-486-XR
                                                     §
PARKSTONE PROPERTY OWNERS                            §
ASSOCIATION, INC.,                                   §
                                                     §
       Defendant and Counter-Plaintiff.              §

         ORDER ON PARKSTONE’S MOTION TO STRIKE EXPERT DR. BEARE

        On the date shown below, came to be considered Parkstone’s Motion to Strike Expert Dr.

Beare. The Court, having considered same, the documents on file, and the arguments of counsel,

is of the opinion that such Motion should be in all things GRANTED.

        IT IS, THEREFORE, ORDERED, that Parkstone’s Motion to Strike Dr. Beare is

granted. The Court strikes any proffered expert testimony from Dr. Beare and he is not permitted

to testify at trial in this matter.



        SIGNED this                   day of ______________, 2021.




                                                  Honorable Xavier Rodriguez
                                                  United States District Judge
